Por cuanto, los únicos señalamientos de error son:
“Primero: La Oorte de Distrito de Guayama erró al admitir, como parte del res gestae, declaraciones tendientes a probar una herida producida por el acusado Evangelio Sánehez al policía Sergio Díaz, por ser éste un hecho ajeno e inmaterial a los alegados en la acusación, o sea un hecho distinto al verdadero ‘issue’ en controversia.
“Segundo: La Corte de Distrito de Guayama erró al apreciar la prueba en contra de los acusados, por cuanto la misma es insuficiente para declararlos culpables del delito que se les acusa, o sea ataque para cometer homicidio, siendo la sentencia dietada, contraria a los hechos y a la ley.”
' Por cuanto, la herida al policía producida por el acusado en la forma en que lo fué, o sea mientras éste dirigía su arma contra Teodoro González, en un caso como el de autos en que lo que se imputa a los acusados es haber atacado y agredido a Teodoro Gon-zález con intención de matarlo, forma claramente parte del res gestae, resultando admisible en evidencia dicha prueba sin que haya necesidad de mencionar en la acusación el hecho de haber el acu-sado herido al policía.
Por cuando, el juicio fué celebrado ante un jurado; hubo prueba suficiente para sostener el veredicto, y en tal virtud no existe el se-gundo de los dos errores apuntados;
*1008POR TANTO, se confirma la° sentencia apelada que dictó la Corte de Distrito de Guayama en 10 de junio de 1932.